                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:
                                                             Case No. 20-47321
DEREK R. HARTFIELD,
                                                             Chapter 7
                         Debtor.
                                            /                Judge Thomas J. Tucker

MELISSA HUGHES,

                         Plaintiff,

vs.                                                          Adv. No. 21-4004

DEREK R. HARTFIELD, pro se,

                         Defendant.
                                           /

          OPINION AND ORDER DENYING DEFENDANT’S RECUSAL MOTION

         This adversary proceeding is before the Court on the Defendant’s motion filed on May 3,

2021, entitled “Motion Requesting of Hon. Judge Thomas J. Tucker to Recuse Himself for

Conflict of Interest Pursuant to 28 U.S. Code § 455, MCR 2.003(B)” (Docket # 54, the “Recusal

Motion”). The Court has reviewed the Recusal Motion, and concludes that it must be denied, for

the following reasons.

         First, the Recusal Motion does not allege facts or present any arguments that demonstrate

any valid legal ground for the undersigned judge’s recusal or disqualification, under 28 U.S.C.

§ 455, or 28 U.S.C. § 144, or otherwise.

         Second, with respect to 28 U.S.C. § 144, the Recusal Motion is not accompanied by or

supported by an affidavit, or by a certificate of counsel, both of which are required by § 144.

And even if an affidavit containing everything that is stated in the Recusal Motion had been filed,



      21-04004-tjt   Doc 56        Filed 05/04/21   Entered 05/04/21 11:31:16      Page 1 of 3
the Court concludes that such affidavit would be neither “timely” nor “sufficient” within the

meaning of § 144.

        Third, nothing that the undersigned judge has said or done in or related to this adversary

proceeding shows any personal bias or prejudice against the Defendant or in favor of the

Plaintiff.

        Fourth, while the Recusal Motion refers to the undersigned judge having some sort of

“conflict of interest,” the Recusal Motion does not identify any conflict or interest. The

undersigned has no conflict of interest in this adversary proceeding.

        Fifth, to some extent, at least, the grounds alleged in the Recusal Motion are really

nothing more than complaints that the undersigned judge’s orders and rulings in this adversary

proceeding have been erroneous.1 To the extent the Defendant is unhappy with this Court’s

rulings, his appropriate recourse is to timely appeal those rulings, after the Court enters a final,

appealable order or final judgment in this adversary proceeding. Recusal and/or disqualification

of the undersigned judge is not an appropriate remedy or procedure for challenging the

correctness of the Court’s rulings. See Liteky v. United States, 510 U.S. 540, 555

(1994)(“judicial rulings alone almost never constitute a valid basis for a bias or partiality motion.

. . . Almost invariably, they are proper grounds for appeal, not for recusal.”); see also Williams v.

Anderson, 460 F.3d 789, 815 (6th Cir. 2006); United States v. Beaver, 2000 WL 491538, *5-6

(6th Cir. Apr. 20, 2000).



        1
           For example, the Recusal Motion complains about the February 22, 2021 Scheduling Order
entered in this adversary proceeding (Docket # 18), in which this Court cited several of its prior
published opinions “which may be relevant” in this adversary proceeding. This was done for the
information and benefit of both Plaintiff and Defendant, to give them notice of how this Court has ruled
on various issues in prior cases. It does not indicate any personal bias or prejudice by the undersigned
judge.



   21-04004-tjt      Doc 56     Filed 05/04/21       Entered 05/04/21 11:31:16          Page 2 of 3
       Sixth and finally, the Recusal Motion refers to “MCR 2.003(B),” but that Michigan Court

Rule applies to the state courts of Michigan; it does not apply to the federal courts, such as this

Bankruptcy Court. See M.C.R. 2.001.

       For these reasons,

       IT IS ORDERED that the Defendant’s Recusal Motion (Docket # 54) is denied.


Signed on May 4, 2021




   21-04004-tjt     Doc 56     Filed 05/04/21      Entered 05/04/21 11:31:16        Page 3 of 3
